Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 1 of 6          PageID #: 505




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  Hunter Killer Productions, Inc.,
  TBV Productions, LLC,
  Venice PI, LLC,
  Bodyguard Productions, Inc., and
  LHF Productions, Inc.

                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   Hunter Killer Productions, Inc. et al,    )   Case No.: 1:19-cv-00168-LEK-KJM
                                             )   (Copyright)
                        Plaintiffs,          )
           vs.                               )   STIPULATED CONSENT
                                             )   JUDGMENT BETWEEN
   Qazi Muhammad Zarlish, et al.             )   PLAINTIFFS AND DEFENDANT
                                             )   PEBBLEBRIDGE
                        Defendants.          )   TECHNOLOGIES, LLP
                                             )

             As attested to by the signatures of VINAY KUMAR UDATALA and

  VISHNUDATH             REDDY        MANGILIPUDI,    the   designated   partners   of

  PEBBLEBRIDGE TECHNOLOGIES, LLP and counsel for the Plaintiffs below,

  this matter comes before the Court on the parties’ joint Stipulated Consent Judgment.

             Plaintiffs have filed a Complaint [Doc. #1] alleging that that Defendant



  19-168
Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 2 of 6            PageID #: 506




  PEBBLEBRIDGE TECHNOLOGIES, LLP among others, is liable for intentional

  inducement, contributory and direct copyright infringement per 17 U.S.C. §101, et

  seq., false description per 15 U.S.C. §1051, et seq., unfair competition per H.R.S.

  §480-2 and deceptive trade practices per H.R.S. §481A-3 for distributing and

  promoting the movie piracy software application Show Box app from the websites

  showbox.fun, show-box.pro and showboxforipad.com and using said Show Box app

  to reproduce the motion picture London Has Fallen.

        The parties, after conferral and investigation, now appear, Defendant

  PEBBLEBRIDGE TECHNOLOGIES, LLP pro se through its limited designated

  partners and Plaintiffs through counsel to fully and finally resolve all claims between

  the parties and the matters before the Court and have moved for entry of this

  Stipulated Consent Judgment.

          WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

    matters relevant to this case between the parties as follows:

          1. This Court has jurisdiction over the parties and venue is proper.

          2. Plaintiffs have valid and enforceable copyrights in the original

    copyrighted works as identified in Exhibit “1” of the Complaint [Doc. #1-1].

          3. Defendant PEBBLEBRIDGE TECHNOLOGIES, LLP acknowledges

    that it has received independent legal advice from counsel or has had the
                                            2
Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 3 of 6           PageID #: 507




    opportunity to seek advice from counsel, with respect to the facts and this

    Stipulated Consent Judgment.

          4.     Defendant PEBBLEBRIDGE TECHNOLOGIES, LLP admits to

    describing and providing links to the Show Box app as described in paragraphs

    45-88 of the Complaint and reproducing copies of the motion picture London Has

    Fallen as alleged in paragraph 207 of the Complaint.

          5.    Pursuant to stipulation of the parties, the below Permanent

    Injunction and Order is to be entered against Defendant PEBBLEBRIDGE

    TECHNOLOGIES, LLP.

          6.    Plaintiffs and Defendant PEBBLEBRIDGE TECHNOLOGIES,

    LLP agree to service of process via email or airmail at the email addresses and

    mailing addresses provided below for any notices to comply with the below

    Permanent Injunction and Order, and waive any requirement under the Hague

    Convention or other judicial treaty requiring that legal process be translated into

    any language other than English.

                            PERMANENT INJUNCTION

         Defendant PEBBLEBRIDGE TECHNOLOGIES, LLP, its designated

  partners     VINAY    KUMAR        UDATALA        and    VISHNUDATH         REDDY

  MANGILIPUDI, and those under its control are hereby PERMANENTLY
                                            3
Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 4 of 6        PageID #: 508




  ENJOINED from directly, contributorily or indirectly infringing Plaintiffs’ rights

  in their motion pictures, including without limitation by using the Internet to

  reproduce or copy any of Plaintiffs’ motion pictures, except pursuant to a lawful

  written license from Plaintiffs;

        Defendant PEBBLEBRIDGE TECHNOLOGIES, LLP, its designated

  partners UDATALA VINAY KUMAR and MANGILIPUDI VISHNUDATH

  REDDY, and those under its control are hereby PERMANENTLY ENJOINED

  from promoting and or distributing movie piracy applications including but not

  limited to the Show Box app, Popcorn Time, CotoMovies (Bobby Movie Box),

  MediaBox HD (The Movie DB), Cinemabox, Moviebox, Terrarrium, Mobdro and

  software applications affiliated with following piracy sources: YIFY; YTS;

  RARBG; TORRENTZ2; NYAA.SI; LIMETORRENTS; ZOOQLE; EZTV; and

  TORRENTDOWNLOADS.

        This Court will retain jurisdiction until November 6, 2020 for the purposes

  of enforcing the Permanent Injunction and Order.

        Except as provided herein, each party is to bear their own costs and fees.

  With entry of this Consent Judgment, this matter is terminated with respect to

  Defendant PEBBLEBRIDGE TECHNOLOGIES, LLP.


                                          4
Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 5 of 6   PageID #: 509




  APPROVED AND SO ORDERED, this day: December 2, 2019.




  So Stipulated and Respectfully Submitted:



  On Behalf of Plaintiffs



  /s/Kerry S. Culpepper_11/5/2019___
  Kerry S. Culpepper, Bar No. 9837
  Culpepper IP, LLLC
  Email: kculpepper@culpepperip.com
  Culpepper IP, LLLC
  75-170 Hualalai Road
  Suite B204
  Kailua Kona, HI 96740



                                         5
Case 1:19-cv-00168-LEK-KJM Document 49 Filed 12/02/19 Page 6 of 6   PageID #: 510




  Defendant



  /s/U Vinay Kumar Date: 11/30/2019
  Pebblebridge Technologies, LLP
  VINAY KUMAR UDATALA, Designated Partner
  Email: vinaykumar.att@gmail.com
  Plot No.50, H.No.4-12-825,
  Dawarakamai nagar Colony,
  Vanasthalipura m,
  Hyderabad Hyderabad TG 500070 IN


  /s/ M Vishundath Reddy Date:12/1/2019
  Pebblebridge Technologies, LLP
  VISHNUDATH REDDY MANGILIPUDI, Designated Partner
  Email: vishnudath2@gmail.com
  Plot No.50, H.No.4-12-825,
  Dawarakamai nagar Colony,
  Vanasthalipura m,
  Hyderabad Hyderabad TG 500070 IN




                                       6
